Citation Nr: 1127442	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  06-32 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a pulmonary disability, to include asthma and chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1955 to May 1957. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

When this issue most recently was before the Board in October 2008, it was remanded for additional evidentiary development.  The case since has been returned to the Board for further appellate action.


REMAND

While the Veteran filed a claim for service connection for asthma, he has submitted medical evidence showing that he currently has COPD.  Because the evidence developed during the processing of this claim indicates that the symptoms for which the Veteran is seeking VA benefits may be caused by a lung disability other than asthma, the issue of entitlement to service connection for a pulmonary disability other than asthma is part of the Veteran's appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  The RO has not properly developed and addressed the issue of service connection for a pulmonary disability other than asthma.  Therefore, the issue must be remanded.

The Veteran contends that he is entitled to service connection for asthma as his current problems with asthma, to include the use of an inhaler, are related to his active service.  He claims that he did not have problems with asthma prior to his active service.

The Veteran's service treatment records show that he was diagnosed with bronchial asthma and treated for asthma attacks on numerous occasions.  The Veteran's discharge papers reveal that he was discharged on the basis of his asthmatic condition.

The Veteran's post-service VA treatment records from January 2000 to October 2008 document his breathing difficulties, COPD, use of a foradil inhaler, and smoking habits.  

The record also reflects that the Veteran has not been afforded a VA examination in response to his claim.  
 
VA is obliged to provide an examination or obtain a medical opinion if the evidence of record: contains competent evidence that the claimant has a current disability, or persistent recurrent symptoms of a disability; and establishes that the Veteran suffered an injury or disease in service; indicates that the claimed disability or symptoms may be associated with the established injury or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159 (c)(4) (2010).

The threshold for finding that there "may" be a nexus between current disability or persistent or recurrent symptoms of disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v Nicholson, 20 Vet. App. 79 at 83 (2006).

Under the circumstances, the Board finds that the duty to assist set forth at 38 C.F.R. § 3.159 requires that the Veteran be scheduled for a VA examination in response to his claim, as amended on the title page to include asthma and COPD.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development of the issue of entitlement to service connection for a lung disability other than asthma, including the provision of the notice required under 38 U.S.C. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).

2.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding, pertinent medical records.

3.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of the Veteran's claimed pulmonary disability.  The claims folders must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Based on review of the files and examination of the Veteran, the examiner should state a medical opinion as to whether it is at least as likely as not (50 percent or better probability) with respect to each pulmonary disability present at any time during the pendency of this claim that the disability originated during the period of active service or is otherwise etiologically related to active service.

A complete rationale for all opinions expressed must be provided.

4.  The RO or the AMC should undertake any additional development it determines to be warranted.

5.  Then, the RO or the AMC should adjudicate the issue on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

